An information was filed in the Circuit Court of Jackson County on the 8th day of May, 1939, charging one John Thornton with the larceny of a hog. Trial was had on a plea of not guilty. The jury returned a verdict of guilty and the court pronounced judgment thereon, sentencing the defendant to two years imprisonment. Defendant took writ of error to this Court. He challenges the sufficiency of the evidence to support proof of the larceny and the venue.
Proof of venue was sufficient under authorities cited in Lowman, et al., v. State, 80 Fla. 18, 85 So. 166. There is *Page 503 
ample evidence to support the verdict. No error being made to appear, the judgment is affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, P. J., BUFORD and CHAPMAN, J. J., concur.
BROWN, J., dissents.
Justice THOMAS not participating as authorized by Section 4087, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.